Title: Memorial from Benjamin Holland and Peter Mackie, 24 May 1793
From: Holland, Benjamin,Mackie, Peter
To: Jefferson, Thomas


To Thomas Jefferson Esqr., Secretary of State
The Memorial of Benjamin Holland and Peter Mackie, Citizens of Philadelphia
Respectfully Sheweth
That your Memorialists on the 4th. day of April last past, engaged freight on board the Brigantine Little Sarah, Joseph Lowrey, master, for between three and four hundred barrels of flour &c., to be shipped by them, and on their own account and risk, to Kingston in the Island of Jamaica. That in consequence of this Engagement, they did on the day following, Viz. the 5th. of April, purchase from Jacob Downing Two hundred barrels Flour, and on the same day from Philip Cave, One hundred barrels Flour, for this purpose. That the said Three hundred barrels Flour were accordingly shipped, on board the said Brig Little Sarah, by your Memorialists, together with Nineteen barrels of Indian corn Meal to fill up by your Memorialist Peter Mackie. That those Shipments were actually, and bona fide, made before your Memorialists had any certain Intelligence of War between France and Great Britain. That the said Brig Little Sarah was detained in this port sometime after she was compleatly loaded, owing to some of the Sailors having left her; That she actually sailed on her intended voyage on the 17th. of April. That she had not proceeded many leagues from the Capes of the Delaware, before she was captured by the French ship of War L’Embuscade, commanded by Citizen Bompard, and sent into this Port, where she now remains with her cargo.
That your Memorialists flatter themselves the Government of the United States, as well as the Minister from the Republic of France, are disposed to put the most favorable construction on the Existing Treaties between the Two Nations, and that as these Shipments were really made before your Memorialists had any certain information of the present War, and before the Proclamation of the President of the United States was promulgated, they hope that the said Flour and Meal may be restored to them.
Your Memorialists therefor respectfully Pray, that the Premises may be submitted to the Consideration of the President of the United States, and that they may receive such an answer thereto, as in Equity and Justice may be right.


Philadelphia
  Benj. Holland


24th. May 1793
Peter Mackie


 